Title: To James Madison from Paul Hamilton, 14 May 1809 (Abstract)
From: Hamilton, Paul
To: Madison, James


14 May 1809. Covering letter from Secretary Hamilton accompanies a memorandum on the condition of ships of the line and gunboats. Of the fourteen commissioned ships, all but three “are ready for service at a moment’s warning; & the frigates United States & Essex & corvette Jno. Adams are very nearly ready.” All of the gunboats except those stationed in New Orleans “have been placed in a State of Ordinary” and their crews dismissed or placed on indefinite furlough without pay. The commandant of the gunboats at New Orleans “has been ordered to reduce their crews as much as may be consistent with their safety—to retain on board each, merely a sufficient number, to navigate them.”
 